 In the Matter Of CENTRAL OPTICAL CO., INC., EMPLOYERandSAMUELW. FILLE, PETITIONERandOPTICALWORKERS UNION No. 24341,AFL, UNIONCase No. 9-RD-55SUPPLEMENTAL DECISIONANDORDERFebruary 8,1950On January 20, 1950, the Board issued its Decision and Directionof Election 1 in this proceeding, directing a decertification electionamong the employees in the unit found appropriate. The Union, theonly labor organization involved in this proceeding, had been certifiedby the Board in November 1948 as the bargaining representative ofemployees in the unit following a consent election.On January 23,1950, the Union advised the Board that it no longer claimed to repre-sent them, and requested that the election not be conducted?The Union's disavowal of any claim to represent the employeeseliminates the question concerning representation which the Boardfound to exist in its Decision and Direction of Election.Under thepresent state of facts, no claim for recognition is being advanced byany individual or labor organization.There can be no "question"concerning representation when the Union concedes the very thing thatthe Petitioner seeks to establish?We regard the Union's withdrawal as a disclaimer of its status asexclusive bargaining representative of the employees in the unit,and a relinquishment of any surviving rights as such representativeunder the 1948 certification.We find that whatever vitality the cer-'88 NLRB 246.The Union's telegram to the Board reads in part as follows :OpticalWorkers Union No. 24341...AFL no longer.claims to represent anyemployees in . . . Central Optical Co.,Inc. . . . Please consider this an official dis-claimer of interest in the unit involved...Further request that the election directedby the Board...not be held for the foregoing reasons.$Veeder-Root,Incorporated,81 NLRB 328;Federal Shipbuilding and Drydock Company,77 NLRB 463.88 NLRB No, 136.567 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDtificate might otherwise still have to establish the Union's representa-tive status is necessarily cancelled by the Union's own disclaimer.Accordingly, we find that no question affecting commerce existsconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.We shall, therefore, set aside the Direction of Election and dis-missthe petition.ORDERIT IS HEREBY oRDERED that the Direction of Election issued herein onJanuary 20, 1950, be, and it hereby is, set aside, and that the petitionfor decertification of representatives of employees of Central OpticalCo., Inc., Cincinnati, Ohio, filed herein by Sanuel W. Fille, be, and ithereby is, dismissed.